UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7130



JAMES E. ELLISON,

                                             Plaintiff - Appellant,

          and


WOODY D. ALEXANDER; BASIL AKBAR; SCOTT
ATKINSON; JAMES K. AUSTIN; HENRY BAKER; ROBERT
BARKOOT; RICHARD E. BLACKBURN; MARTIN BOLICK;
ELMORE BRAXTON; JOHN P. BROWN; ARIMATIA A.
BUGGS; JOSEPH BYRD; RUSSELL CAIN; BARTON
CORNELIUS; SHANGO DAMBALLAH; ALLEN DEROIN;
STEVE H. DOYLE; EDWARD A. DUELLEY; ALLEN
FELLERS; BENJAMIN FOSTER; ANTONIO GANTT;
SHANNON GURLEY; HERBERT HIGHTOWER; JAMES E.
HILL; STEVEN HIPPENSTELL; JESSE HOLLAND;
ROBERT HORTON; SAMUEL JACKSON; WILLIE JOHNSON;
ALONZO KING, JR.; FRANK LANEY; JAMES T. LEE;
RODERICK MCRAE; GERALD D. MEYERS; MICHAEL F.
MILLER; MEKEIL MITCHELL; HAROLD G. MOSS; GARY
MOFATT; JAMES R. ODOM; RICHARD CLAUDE NODINE;
WILSON PALACIO; JUSTIN W. PORTER; JEROME
PRIMAS;   JOHNNY  REGISTER;   PERNELL   RILEY;
HERBERT RUTLEDGE; CLEVELAND SANDERS; DEVON
SCOTT; TONY SHULER; THOMAS THOMPSON; JIMMY
TODD; RICHARD R. VALENTI; JACKIE WILLIAMS;
WILLIE WOOD; DAMON WILSON; JAMES ADAM WRIGHT;
DANIEL WRIGHT; JAMES O. YORK; LESTER YOUNG,
JR.; JAMES EDWARDS; HARRY PLYER; DARRELL
PRUITT; JAMES FURTICK; SHERMAN DRAKEFORD;
THOMAS HARRISON; JAMES F. SCHNEIDER; HERVEY
BECKHAM; EUGENE CARTER; JOHANTHAN CHAFFEE;
BRIAN COSTNER; DONALD E. GRIFFIN; JOSEPH
GRIZZLE; RAY KILLIAN; ROBERT STEVENSON; LWON
WOODFORD; MATTHEW FLOWERS; DONALD H. HALLOCK;
LEWIS HENDRICK; DAVID CHARLES HILL; JERRY
BRIDWELL MCWEE; MITCHELL SIM; JOHN RAY; JACK
SIMPSON; EDDIE R. SMITH; SANDRA J. BYARS;
SHARON L. LIBUTTI; TONYA BYARS; FRANK JEFFERS;
LARRY TODD; GARY COLLIER; JOSEPH W. GRANT;
DANIEL HILL; JOSHUA K. CRAMER; DAVID GIBSON;
DONNIE GIBSON; BENJAMIN BANNISTER; BILLY JOE
CARTRETTE; RICHARD MAYSON; DAVID ELLISON;
HARVEY JONES; MORRIS W. HALL; NORMAN STARNES,

                                                        Plaintiffs,

          versus


STATE OF SOUTH CAROLINA; SOUTH CAROLINA
GENERAL ASSEMBLY; ATTY GENL OF SC; SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS; SOUTH
CAROLINA DEPARTMENT OF PROBATION, PAROLE AND
PARDON SERVICES; JOHN DOE; JANE DOE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-02-248-9-18GB)


Submitted:   November 7, 2002          Decided:   November 14, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


James E. Ellison, Appellant Pro Se. Andrew Frederick Lindemann,
DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



                                2
PER CURIAM:

     James E. Ellison seeks to appeal the district court’s order

denying his motion to alter, amend, and vacate its prior order

associated with Ellison’s 42 U.S.C. § 1983 (2000) complaint.            The

district court’s prior order resolved several pre-judgment motions

adversely     to   Ellison,   including   his   motion   for    preliminary

injunctive relief.

     This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).             Although the

district court’s order here appealed is not a final order as to the

remainder of Ellison’s claims, the denial of preliminary injunctive

relief is an appealable interlocutory order. MicroStrategy Inc. v.

Motorola, Inc., 245 F.3d 335, 339 (4th Cir. 2001).

     Finding no abuse of discretion, we affirm the denial of

Ellison’s motion for preliminary injunctive relief.            Id. (citing

standard of review). We further dismiss the remainder of the appeal

as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                   AFFIRMED IN PART; DISMISSED IN PART




                                     3